Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go to
press.

               DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 15-CF-1098

                           SAMUEL D. DOZIER, APPELLANT,

                                           V.

                             UNITED STATES, APPELLEE.

                           Appeal from the Superior Court
                             of the District of Columbia
                                   (CF2-6040-14)

                        (Hon. Juliet J. McKenna, Trial Judge)

(Argued October 6, 2016                               Decided December 5, 2019)

      Richard P. Goldberg for appellant.

       Danielle M. Kudla, Assistant United States Attorney, with whom Channing D.
Phillips, United States Attorney at the time the brief was filed, Elizabeth Trosman,
Elizabeth H. Danello, and Richard Barker, Assistant United States Attorneys, were
on the brief, for appellee.

      Before THOMPSON and MCLEESE, Associate Judges, and RUIZ, Senior Judge.

      Opinion for the court by Senior Judge RUIZ.

      Concurring opinion by Associate Judge MCLEESE at page 29.

      RUIZ, Senior Judge: Appellant seeks reversal of his conviction for one count

of possession of cocaine with intent to distribute. He argues that the trial court erred
                                            2

in denying his motion to suppress the plastic bags of cocaine and other evidence

obtained as the result of what he claims was an unlawful seizure. Specifically,

appellant contends that the trial court incorrectly determined that the entirety of

appellant’s encounter with the police was consensual and that he voluntarily agreed to

a pat-down that led to the eventual discovery of the incriminating evidence. We

conclude that appellant had been seized within the meaning of the Fourth

Amendment by the time he complied with the officers’ request to put his hands

against a wall so that the officers could pat him down. As the officers did not have

reasonable, articulable suspicion to seize appellant, the pat-down was conducted in

violation of the Fourth Amendment. Because the drugs and other evidence used to

convict appellant were fruits of that violation, the motion to suppress should have

been granted.    Thus we reverse appellant’s conviction and remand for further

proceedings consistent with this opinion.



                                            I.



      Metropolitan Police Department (MPD) Officer Kristopher Smith presented the

government’s evidence at the hearing on appellant’s motion to suppress and also
                                           3

testified at trial.1 Officer Smith testified that on the night of April 5, 2014, he and

Officer Shannon Strange were assigned to a foot patrol near the 6200 block of Dix

Street, N.E, an area “known for . . . soliciting prostitution and drug activity.” Officer

Smith explained that his “foot beat” was “concentrate[d] on a certain area in the Sixth

District for high visibility.” Two other MPD officers, Brittany Gerald and Richard

Willis, gave Officers Smith and Strange a ride in a marked police vehicle to their

assigned location. All four officers were in uniform and armed. Around 8:45 p.m.,

from inside the police vehicle, the officers observed appellant at the mouth of an alley

on the 6200 block of Dix Street, walking out of the alley with another person.2

Officer Smith found it “odd [that appellant] was dressed in all black clothing,” and

“wanted to see what was going on during that time period.” There was no one else in

the vicinity.




      1
           In reviewing the trial court’s denial of a motion to suppress, we “can
consider all testimony from the suppression hearing and undisputed testimony from
the trial.” Patton v. United States, 633 A.2d 800, 818 n.11 (D.C. 1993); see Miles v.
United States, 181 A.3d 633, 643 n.17 (D.C. 2018). MPD Officers Brittany Gerald
and Richard Willis testified at trial about the relevant events.
      2
           Officer Smith did not testify as to the identity of the other individual.
However, appellant’s brother, Antonio Dozier, testified at trial that he was walking
with appellant from their father’s house, which was within a mile of the alley. He
testified that, as they were walking, he could see the police driving toward them from
about half a mile away, and that, as he and appellant were headed in different
directions, they split up shortly before the officers arrived.
                                            4

      Upon seeing appellant, the officers drove their police vehicle to the alley.

When the officers parked the vehicle, 3 its blue position lights were on, illuminating it

as a police cruiser. Officer Smith testified that it was dark out, but that the alley was

well lit. Appellant, now alone, was ten to fifteen feet inside the alley. Officers Smith

and Strange got out of the police vehicle, and from about twenty feet away, Officer

Strange asked appellant, “[h]ey, man, can I talk to you?” Appellant did not respond

and “kept on walking.” Both officers got closer, and when they were five to ten feet

away from appellant, 4 Officer Strange again asked him, “hey, man, can I talk to

you?” Officer Smith testified that Officer Strange used a “calm voice” when he

asked to speak to appellant. The second time he was asked, appellant replied, “yeah,

you can talk to me.”



      Officer Smith asked appellant whether he had “any illegal weapons on him.”

Appellant replied “no,” and also “lifted his jacket” to show “a clean waistband.”

According to Officer Smith, “it was at that point that [the officers] decided to conduct

      3
          The record is unclear as to the exact location where the police vehicle was
parked. At the suppression hearing, Officer Smith testified that the car was not in the
alley and stopped at the entrance of the alley, whereas at trial, he testified that the car
was “all of the way into the alley.” Officer Willis testified that the car “was sort of
half in the alley, half out the alley.” The trial court did not resolve the discrepancy.
The precise location of the police car, however, is not determinative in our analysis.
      4
         At trial, however, Officer Smith altered his testimony, and said that he was
ten to twelve feet away from appellant.
                                           5

a pat-down.”5 Officer Strange then asked appellant whether he could be patted down

“for any weapons.” Appellant responded, “yes, you can check me.” Officer Strange

asked appellant “voluntarily for his safety to place his hands on the [alley] wall,” and

appellant complied.     Officer Strange began the pat-down, and upon reaching

appellant’s left ankle, felt a “bulge” inside appellant’s sock that was approximately

the size of a crumpled up “ball of money.” Officer Strange asked appellant what the

bulge was. Officer Smith, who had “grabbed” appellant’s right arm, felt him “tense

up,”6 and signaled to Officers Gerald and Willis, who were still in the police cruiser,

to come over to provide assistance. Appellant then “pushed off” of the wall and ran

away.




        5
         At the suppression hearing, Officer Smith explained: “I didn’t see nothing
that perceived to me that he had any weapon on him, so he did not have any weapons
on his person at that time.” At trial, however, he said that “[e]ven though he revealed
his waistband, there still could be an incidence where a gun or anything else where a
weapon could be hidden within his arms or what is inside his jacket pockets.”
        6
          The record is unclear as to exactly when Officer Smith grabbed appellant’s
arm. At the suppression hearing, Officer Smith testified on direct examination, “I
[had appellant’s] — I was holding his arm” when Officer Strange asked about the
bulge in appellant’s sock. However, on cross-examination, Officer Smith testified
that he grabbed appellant’s arm “the second” that Officer Strange asked what the
bulge was. Later at trial, Officer Smith testified that “Officer Strange was in a
kneeling position and Officer Strange [upon detecting the bulge] looked up and asked
[appellant], what is this? And when [Officer Strange] did that, that is when I grabbed
. . . [appellant’s] arm.” This discrepancy as to the exact moment when Officer Smith
grabbed appellant’s arm during the pat-down is immaterial to our analysis.
                                           6

      The four officers gave chase for about a minute, over one to one-and-a-half

blocks. Appellant ran through the alley to a nearby Valero gas station, where the

officers apprehended him. Officer Smith testified that when appellant reached the

gas station, he ran toward a nearby area that was enclosed by a locked fence, and

appellant had “nowhere to go.” He turned to face the officers who were upon him,

removed an item from his sock, and threw it over the fence. The officers recovered a

plastic bag from the opposite side of the fence. It contained smaller plastic bags with

a white rock-like substance that was tested and proved to be cocaine.



      Appellant was charged with one count of unlawful possession with intent to

distribute (PWID) cocaine, in violation of D.C. Code § 48-904.01(a)(1) (2001).7 He

moved to suppress “all tangible evidence allegedly recovered from his person,”

namely the drugs, as well as “[a]ll evidence of what was observed” during the

encounter, including his running away from the officers and tossing an object over

the fence. After a hearing, the trial court denied appellant’s motion.



      The trial court concluded that Officer Smith was credible, and that no other

evidence contradicted his testimony. The court found that, while the government


      7
        The statute has since been amended; the relevant provision is now at D.C.
§ 48-904.01(d)(1) (2019 Supp.).
                                           7

offered “no evidence” that appellant had “engaged in any kind of criminal activity”

when the officers initially approached him in the alley, the officers did not need

justification to stop appellant because appellant’s initial encounter with the police

was consensual.     The court determined that the government “established by a

preponderance of the evidence that the officers had not engaged in any coercive or

threatening behavior” — there were no weapons drawn, no commands, but only a

calm request — and that appellant consented to be patted down. 8 Stating that Officer

Smith had “attempted to grab [appellant’s] right arm” before appellant “broke free

from both officers and began to flee,” 9 the court found that appellant’s encounter with

the police was similar to the one considered by the Supreme Court in California v.

Hodari D., 499 U.S. 621 (1991), and in our subsequent cases holding that an

unsuccessful attempt to detain a suspect is not a seizure. The court denied the motion

to suppress, reasoning that at most there was an “attempted” seizure when the officers

discovered the bulge in appellant’s sock and that appellant subsequently fled and

abandoned the drugs.



      8
         The court also found that it could reasonably be inferred that appellant had
not heard Officer Strange the first time he asked to speak with appellant.
      9
         This was inaccurate. Officer Smith consistently testified that he had actually
grabbed appellant’s arm and felt it “tense up.” What is not entirely clear from the
record is whether the officer grabbed appellant’s arm before or after appellant was
asked what was in his sock. See supra note 6.
                                           8

      A three-day jury trial followed, after which appellant was found guilty on the

sole count of PWID and sentenced to twenty months in prison to be followed by five

years of supervised probation. This timely appeal followed.



                                           II.



      The Fourth Amendment protects “the right of the people to be secure in their

persons, houses, papers and effects, against unreasonable searches and seizures.”

U.S. Const. amend. IV. A constitutionally permissible encounter between a police

officer and an individual can either be a “consensual encounter[], which do[es] not

require any level of suspicion prior to initiation”; an “investigative detention[], which

if nonconsensual, must be supported by a reasonable, articulable suspicion of

criminal activity prior to initiation”; or an “arrest[], which must be supported by

probable cause prior to initiation.” Gordon v. United States, 120 A.3d 73, 78 (D.C.

2015) (footnotes omitted). “Both investigative detentions and arrests are seizures

under the Fourth Amendment; mere consensual encounters are not.” Id. (footnotes

omitted). An encounter may begin consensually and, through either “the officer’s

show of authority or some other indication that the individual is not free to leave,

become a nonconsensual seizure” that requires reasonable, articulable suspicion.

Towles v. United States, 115 A.3d 1222, 1228 (D.C. 2015).
                                          9



      In determining whether a seizure occurred, this court analyzes the totality of

the circumstances to determine whether “the police conduct would have

communicated to a reasonable person that the person was not free to decline the

officers’ requests or otherwise terminate the encounter.” Florida v. Bostick, 501 U.S.
429, 439 (1991); see Hooks v. United States, 208 A.3d 741, 746 n.11 (D.C. 2019)

(“Another formulation of the test asks whether a reasonable person would have felt

‘free to leave,’ . . . but the protections of the Fourth Amendment extend to situations

where a citizen has no desire to go elsewhere and instead simply wishes to decline an

encounter with the police.”). The hypothetical reasonable person is an innocent

person. See Bostick, 501 U.S. at 438. “Whether a seizure has occurred for Fourth

Amendment purposes is a question of law which this court reviews de novo, deferring

to the trial court’s factual findings, unless clearly erroneous.” Jackson v. United

States, 805 A.2d 979, 985 (D.C. 2002). The trial court’s determination that an

encounter was consensual is a legal conclusion that a seizure did not occur, subject to

de novo review. See id. at 985-86; Sharp v. United States, 132 A.3d 161, 166 (D.C.

2016).



      Where the government contends the person agreed to a pat-down, it bears the

burden to prove that “consent was, in fact, freely and voluntarily given.” Bumper v.
                                          10

North Carolina, 391 U.S. 543, 548 (1968); see (Valerie M.) Brown v. United States,

983 A.2d 1023, 1027 (D.C. 2009). Whether an individual gave consent is a factual

finding that we review for clear error. See In re J.M., 619 A.2d 497, 501 (D.C. 1992)

(en banc). However, when “statements and conduct evidencing consent to a search

are given contemporaneously with the illegal seizure, with no break in the causal

chain, the actions of the person seized are not free from the taint of unlawful

detention and are thus insufficient to show consent.” (Albert) Jones v. United States,

154 A.3d 591, 598 n.20 (D.C. 2017) (quoting McGann v. Ne. Ill. Reg’l Commuter

R.R. Corp., 8 F.3d 1174, 1184 (7th Cir. 1993)); see Hicks v. United States, 705 A.2d
636, 641 (D.C. 1997).



      “Generally, when physical or testimonial evidence is uncovered by an illegal

search or seizure, it must be suppressed as the ‘fruit of the poisonous tree.’” Wilson

v. United States, 102 A.3d 751, 753 (D.C. 2014) (citation omitted).10 “The test is

whether the evidence in question ‘has been come at by exploitation of [the primary]

illegality or instead by means sufficiently distinguishable to be purged of the primary

      10
          Admission of “fruits” has been permitted in some cases involving warrants
that are later ruled invalid or recalled, where the purposes of the exclusionary rule
would not be undermined because the conduct that violated the defendant’s rights
was not “sufficiently deliberate that exclusion can meaningfully deter it, and
sufficiently culpable that such deterrence is worth the price paid by the justice
system.” Blair v. United States, 114 A.3d 960, 972 (D.C. 2015) (quoting Herring v.
United States, 555 U.S. 135, 144 (2004)).
                                         11

taint.’” Id. (quoting Wong Sun v. United States, 371 U.S. 471, 488 (1963)). The

government has the burden of proving that “an intervening event or other attenuating

circumstance purged the taint of the initial illegality so as to obviate suppression.”

Robinson v. United States, 76 A.3d 329, 342 n.27 (D.C. 2013) (brackets, citation, and

internal quotation marks omitted).



                                         III.



      The government concedes that there was no reasonable, articulable suspicion

that appellant was engaging in criminal activity when the officers saw him at the

mouth of the alley and decided to question him. 11 Instead, the government contends

that the officers initially engaged appellant in a consensual encounter that did “not

require any level of suspicion prior to initiation,” Gordon, 120 A.3d at 78, and that

the interaction continued in the same vein, with appellant voluntarily agreeing to the

pat-down. In support, the government argues that the officers did not say or do

anything to convey to appellant that he was not free to leave or refuse the encounter;

rather, they simply walked up, asked a few questions in a “normal” tone of voice, and



      11
        Indeed, Officer Smith’s stated reason for his suspicions of appellant, that he
was dressed all in black, without more, was clearly inadequate under the Fourth
Amendment.
                                          12

did not take any action that amounted to a show of force or that was otherwise

intimidating.



      We disagree with the government’s portrayal of appellant’s encounter with the

police as entirely consensual. Applying the well-established legal principles outlined

above in a totality-of-the-circumstances analysis, we conclude that even assuming

that the officers’ interaction with appellant began in a consensual manner, there was a

Fourth Amendment seizure by the time appellant submitted to the officers’ request to

a pat-down. An innocent person in appellant’s situation, we believe, would not have

felt free to decline that request after he had been approached by two uniformed and

armed police officers who engaged in repeated questioning and escalating requests,

culminating with a request to put his hands on the wall for a pat-down, at a time when

he was alone, at night, in a secluded alley partially blocked by a police cruiser with

two additional officers standing by. “The message that a suspect is not free to leave

or terminate [an encounter] can be conveyed, not necessarily intentionally, in ways

less obvious than actual physical force or [an] explicit command.” (Albert) Jones,
154 A.3d at 595.



      In coming to this conclusion, we have reviewed our recent analysis in (Albert)

Jones. 154 A.3d at 594-98. In that case, two officers were on patrol in a marked
                                           13

police car during the day in an area known for “a high volume of drug sales.” Id. at

593. While driving through an alley they spotted Jones, who was walking out of the

alley, holding a Newport cigarette box in his hand. Id. at 592-93, 595-96. As the

officers passed Jones, the officer driving the car rolled down his window and casually

greeted Jones. Id. at 593. The officer, who was visibly armed and in uniform, then

got out of the car, and, noticing that Jones tried to hide the cigarette box behind his

back, asked Jones for his name, date of birth, and address, which Jones provided. Id.

The officer then asked to see the cigarette box, which turned out to contain

contraband.   Id.   The officer used a cordial tone of voice throughout and the

encounter was short, lasting only a minute or two. Id. at 595.



      We started our analysis by recognizing that when a “visibly armed police

officer in full uniform and tactical vest emerges without warning from a police

cruiser to interrupt a person going about his private business,” the encounter is not

“between equals.” Id. at 595.     In addition, we noted that where “questioning is at

least implicitly accusatory (if not explicitly so), a reasonable person’s reaction is not

only to show respect for the officer’s authority, but also to feel vulnerable and

apprehensive.” Id. at 596. “In such an atmosphere,” we remarked, “a reasonable

person who can tell from the inquiries that the officer suspects him of something, and

who cannot know whether the officer thinks there is sufficient reason to detain him,
                                         14

may well doubt that the officer would allow him to avoid or terminate the encounter

and just walk away.” Id. Although these circumstances in Jones were not by

themselves sufficient to constitute a seizure, we went on to consider two additional

factors that, when combined with the contextual circumstances, rendered the

encounter with the police a seizure within the meaning of the Fourth Amendment.

See id.



      First, Jones’s freedom of movement was limited because the police vehicle was

occupying the middle of a very narrow alley and, when the officer stepped outside the

car, he partially obstructed Jones’s way between the vehicle and the alley wall. Id.

Although it would have been possible for Jones to squeeze past the officer or turn

around and leave the alley in the opposite direction, the circumstances “substantially

reduced the ease with which [Jones] could have walked on or otherwise avoided the

encounter.” Id. at 597. This helped “to convey the message to a reasonable person in

[Jones’s] position that he was not free to disregard the police and go about his

business.” Id. Second, the officers ran a check for outstanding arrest warrants, which

would send a strong signal to a reasonable innocent person that his liberty would be

restrained while the check was in progress. Id. We concluded that, viewing the

circumstances as a whole, Jones’s encounter with the police was a seizure within the

meaning of the Fourth Amendment. Id. at 598.
                                           15



      As in (Albert) Jones, we begin our analysis in this case by recognizing the

apprehensiveness that would naturally be felt by a person unexpectedly accosted by

police officers insistently asking questions in appellant’s situation. The setting in this

case had several indicia that made it particularly intimidating. As we commented in

(Albert) Jones, an encounter is “more intimidating if the person is by himself, if more

than one officer is present, or if the encounter occurs in a location that is secluded or

out of public sight.” Id. at 597. Appellant’s encounter occurred at night, in a

secluded alley where he was alone, and four officers were involved. The alley was

enclosed on both sides by brick walls, and no passersby could see into the alley

unless they were right at the entrance of one end or the other.



      Moreover, there were other signs that would have conveyed that appellant

would not be able to avoid the officers’ interest in questioning him. The police went

to where appellant was walking out of the alley and parked the patrol car at the

entrance to the alley. Two armed and uniformed officers got out of the car, walking

closer to appellant as they called out to him, while two other officers remained

standing by in the police car. They persisted even after appellant initially did not

respond and continued on his way. The officers came closer, within five to twelve

feet of appellant, and again asked to speak with him. Thus, by a certain point, the
                                            16

officers signaled that this was not a chance encounter but one directed specifically at

appellant. See United States v. (Frederick) Jones, 678 F.3d 293, 300 (4th Cir. 2012)

(“a traditional hallmark of a police-citizen consensual encounter: the seemingly

routine approach of the police officer”) (citing Bostick, 501 U.S. at 434)); cf. (Albert)

Jones, 154 A.3d at 593 (two officers happened upon Jones as they were driving

through an alley during the day; one officer asked Jones questions, first while still

seated inside the car, and then got out of the car).



      We note other factors, not discussed in (Albert) Jones, that we think are

relevant in evaluating the coercive character of the overall setting of the encounter:

that it took place in a “high crime area” 12 and involved an African-American man.

Officer Smith testified that the 6200 block of Dix Street was “known for” prostitution

      12
          The Supreme Court first used the term “high-crime area” in 1972, but has
never defined exactly what constitutes such an area. See Andrew G. Ferguson &
Damien Bernache, The “High-Crime Area” Question: Requiring Verifiable &
Quantifiable Evidence for Fourth Amendment Reasonable Suspicion Analysis, 57
Am. U.L. Rev. 1587, 1590 & nn.1-2 (2008) (citing Adams v. Williams, 407 U.S. 143,
147-48 (1972), and Illinois v. Wardlow, 528 U.S. 119, 124 (2000)). The Supreme
Court, as well as this court, has recognized that the occurrence of an investigative
stop in a high-crime area can be a relevant contextual consideration in evaluating
whether the police had reasonable, articulable suspicion to effect a stop under the
Fourth Amendment. See Miles, 181 A.3d at 640. We have cautioned against over-
reliance on this amorphous term to support reasonable, articulable suspicion to effect
a seizure, given that residents of certain neighborhoods in the District of Columbia
may be more likely to be suspected of engaging in criminal activity simply because of
where they live or frequent. See Henson v. United States, 55 A.3d 859, 871-72 (D.C.
2012) (Blackburne-Rigsby, J., concurring).
                                           17

and drug activity and was “fairly plagued with numerous complaints” of such

incidents. He testified that the police paid “special attention” to that area, with

“numerous assignments” to officers to patrol that area, and that he and Officer

Strange were assigned to a foot patrol “for high visibility.” Considering that the

police frequently and visibly patrolled the area for criminal activity, it is to be

expected that a person in the area would be aware that police officers in the area

expected to find criminal activity there.       Against that awareness, the officers’

repeated questioning and escalating requests would have felt even more pointed and

coercive.    See (Frederick) Jones, 678 F.3d at 304 (“[T]he totality of the

circumstances would suggest to a reasonable person in Jones’s position that the

officers suspected him of some sort of illegal activity in a ‘high crime area,’ which, in

turn, would convey that he was a target of a criminal investigation and thus not free

to leave or terminate the encounter.”).



      By making this common-sense observation we do not retreat from the well-

established proposition that the Fourth Amendment is not implicated simply because

“a police officer approaches an individual and asks a few questions.” Bostick, 501
U.S. at 434. As the Supreme Court has explained, just as police are at liberty (as is

any other person) to ask questions, so the person approached by police has “an equal

right to ignore his interrogator and walk away.” United States v. Mendenhall, 446
                                           18
U.S. 544, 553 (1980). This does not mean, however, that a Fourth Amendment

seizure takes place any time a person would feel some pressure to respond to an

officer’s questions and requests. See Lawrence v. United States, 566 A.2d 57, 60

(D.C. 1989). As we recognized in (Albert) Jones, although there is an inherent

inequality and vulnerability in most encounters with police, the Fourth Amendment

calculus tolerates a measure of official pressure in exchange for needed cooperation

from the public with police activities in safeguarding safety and assisting with law

enforcement. See 154 A.3d at 596 n.15 (“The purpose of the Fourth Amendment is

not to eliminate all contact between the police and the citizenry, but to prevent

arbitrary and oppressive interference by enforcement officials with the privacy and

personal security of individuals.”) (quoting Mendenhall, 446 U.S. at 553-54)). The

question is how much and what kind of pressure will tip that calibrated balance from

the type of encounter an ordered society encourages to one that infringes too much

into the private space the Fourth Amendment protects from unjustified government

intrusion.



      We think it is evident that the pressure a person might feel to cooperate as part

of his civic responsibility is by its nature different from the pressure felt by a person

who thinks he might be suspected of criminal activity. Being innocent is not the

same as being perceived to be innocent. Even the innocent person we posit in our
                                             19

Fourth Amendment analysis might well fear that he is perceived with particular

suspicion by hyper-vigilant police officers expecting to find criminal activity in a

particular area.



      This fear is particularly justified for persons of color, who are more likely to be

subjected to this type of police surveillance. 13 As is known from well-publicized and

documented examples, an African-American man facing armed policemen would

reasonably be especially apprehensive.14 The fear of harm and resulting protective

conditioning to submit to avoid harm at the hands of police is relevant to whether

there was a seizure because feeling “free” to leave or terminate an encounter with

police officers is rooted in an assessment of the consequences of doing so.15 A


      13
          The Metropolitan Police Department recently released a report with a one-
month snapshot of statistics on stops throughout the District of Columbia. According
to the Stop Data Report, 70% of stops in the District of Columbia involved African
Americans; the number increases to 86% if vehicle stops are excluded; 46% of
District residents are African American. See Metropolitan Police Department,
Washington, D.C., Stop Data Report at 9, 19 (Sept. 9, 2019), available at
https://mpdc.dc.gov/stopdata https://perma.cc/RJ59-RD2M (last visited Dec. 4,
2019).
      14
         See Devon Carbado, “Blue-on-Black Violence: A Provisional Model of
Some of the Causes,” 104 Geo. L.J. 1479, 1480 (2016).
      15
           It is worth noting that

              [t]his case involves a suspicionless stop, one in which the
              officer initiated this chain of events without justification. As
                                                                            (continued . . . )
                                          20

person who reasonably is apprehensive that walking away, ignoring police presence,

or refusing to answer police questions or requests might lead to detention and,

possibly, more aggressive police action, is not truly free to exercise a constitutional

prerogative — “to be secure in their persons,” even if they do not submit — in the

same manner as a person who is not viewed with similar suspicion by police and, as a

result, largely unafraid of triggering an aggressive reaction.16 We cannot turn a blind

________________________
( . . . continued)
               the Justice Department notes, . . . many innocent people are
               subjected to the humiliations of these unconstitutional
               searches. . . . But it is no secret that people of color are
               disproportionate victims of this type of scrutiny. . . . For
               generations, black and brown parents have given their
               children “the talk” — instructing them never to run down
               the street; always keep your hands where they can be seen;
               do not even think of talking back to a stranger — all out of
               fear of how an officer with a gun will react to them.
Utah v. Strieff, 136 S. Ct. 2056, 2070 (2016) (Sotomayor, J., dissenting) (internal
citations omitted).
      16
           The Council of the District of Columbia and the Metropolitan Police
Department, aware of the tensions surrounding police use of force in conducting
stops and searches, have taken steps to enhance police accountability and build the
community’s trust in policing activities. The NEAR Act, enacted in 2016, adopted a
number of reforms to address these tensions, including making misdemeanor assault
on a police officer a jury-demandable offense. D.C. Code § 22-405 (b) (2018 Supp.);
D.C. Code § 16-705 (b)(1) (2012 Repl.).

      The “troubling findings” that led the Council to adopt these changes were that:

           • Ninety percent of those charged with APO were black,
             although black residents comprise only half of the
             District’s population.
                                                                (continued . . . )
                                             21

________________________
( . . . continued)
            • Nearly two-thirds of those arrested for APO were not
               charged with any other crime, raising questions about
               whether police had legal justification to stop the
               individual.
            • Approximately 1 in 4 individuals charged with a
               misdemeanor for APO required medical attention after
               their arrest, a higher rate than the 1 in 5 officers reporting
               injury from the interactions.
            • The District uses the charge of APO almost three times
               as much as cities of comparable size, according to a 2013
               FBI report and MPD numbers.
            • Prosecutors declined to press charges in more than 40
               percent of the arrests for assaulting a police officer.

“Neighborhood Engagement Achieves Results Amendment Act of 2016”, D.C.
Council, Report on Bill 21-0360 at 11 (Jan. 27, 2016).

       Earlier that year, the Council endorsed the MPD’s Body-Worn Camera
Program. D.C. Code §§ 5-116.31-.33, 5-116.51. The Committee Report set out an
overview of the serious problem it sought to address: “Public perception of policing
is at a low point. Grand gestures are not going to change that perception; police are
going to need to restore trust one interaction at a time.” (quoting oral testimony of
then-MPD Chief Cathy Lanier). “Body-Worn Camera Amendment Act of 2015”,
D.C. Council, Report on Bill 21-0351 at 6 (Nov. 19, 2015).

      In her testimony, Chief Lanier explained the MPD’s reasons for adopting body-
worn cameras:

              We began exploring body-worn cameras before many of
              the recent high-profile incidents around the country
              heightened national attention on police accountability.
              These events have intensified the frustration and lack of
              trust that some in the community have with police. There
              is no easy solution to resolve these difficult issues, but
              body cameras could improve the climate by providing a
              better record of police interactions with individuals from
              start to finish. Other agencies have reported that police
                                                                        (continued . . . )
                                          22

eye to the reality that not all encounters with the police proceed from the same

footing, but are based on experiences and expectations, including stereotypical

impressions, on both sides. Our job in this case is not to judge their truth or validity

but to recognize they exist and take them into account in light of “[o]ur precedents

[which] direct [us to] take an ‘earthy’ and realistic approach to such street

encounters.” (Albert) Jones, 154 A.3d at 596 (quoting Jackson v. United States, 805
A.2d 979, 988 (D.C. 2002)).          In view of the intimidating factors and the

corresponding sense of vulnerability, a reasonable person in appellant’s situation

“may well doubt that the officer would allow him to avoid or terminate the encounter

and just walk away.” (Albert) Jones, 154 A.3d at 596. In the isolated setting where

the encounter took place, appellant, who is African-American, reasonably could have

feared that unless he complied with the police requests, he would be vulnerable to

police violence, without hope that anyone would come to his aid or witness what

happened.


________________________
( . . . continued)
               use of force and citizen complaints have significantly
               decreased with the deployment of the cameras. Given
               the expected benefits, more and more departments are
               launching BWC programs. Body-worn cameras may be
               an important step in restoring public trust in law
               enforcement.

Id. at 11.
                                          23

      We also note additional circumstances present in appellant’s encounter with the

police that “materially increased its coerciveness.”     Id.   Appellant’s freedom of

movement was “restrained” by the officers’ “show of authority.” Mendenhall, 446
U.S. at 552. As two officers, in uniform and armed, were closing on appellant in a

secluded alley and calling to him, two other officers were waiting in a police cruiser

parked at the egress point of the alley toward which appellant had been walking. Cf.

id. at 555 (no seizure where events took place in a “public concourse” in an airport,

and federal agents, who identified themselves, wore no uniform and displayed no

weapons). Even though appellant could, in theory, have walked past both sets of

officers (and compared to (Albert) Jones, appellant had more room to do so), the

greater number of officers and their positioning created an intimidating environment

that psychologically, if not physically, “substantially reduced” the ease with which

appellant could have avoided the police. (Albert) Jones, 154 A.3d at 597. We think

it highly unlikely that a person in appellant’s situation would reasonably have

entertained the prospect of continuing to walk away in that scenario — between two

sets of officers who had made clear their intentions to engage with him — and felt

free to disregard the police presence and go about his business.



      And although here the officers did not run a warrant check as in (Albert) Jones,

the officers comparably signaled that appellant would not be allowed to leave until
                                          24

they finished the investigation they had set in motion. When Officer Smith first

asked if appellant had illegal weapons on him, appellant responded “no.” He then

lifted his jacket to show that he was not armed. Despite appellant’s two responses to

the officers’ questions, Officer Strange continued to investigate, asking appellant

whether he could be patted down “for any weapons,” and then requesting that

appellant “place his hands on the [alley] wall.” By insisting on increasingly intrusive

measures, notwithstanding appellant’s verbal response and additional action (showing

a clean waistband) that answered the officers’ stated concern about illegal weapons,

the officers made clear that they were dissatisfied with appellant’s compliant

responses, and that they would continue to investigate until they could confirm or

dispel their suspicions about appellant by conducting a pat-down. See (Albert) Jones,
154 A.3d at 597 (noting that the significance of a warrant check is not necessarily its

duration but that it “sends a strong signal to a reasonable person that the officer will

not allow him to leave while the inquiry is in progress precisely because the outcome

of the inquiry may necessitate that person’s detention”); (Valerie M.) Brown, 983
A.2d at 1026 (explaining that “repeated questioning of a defendant can cause an

encounter to lose ‘its consensual nature’ if the police officers' questions or actions

‘convey a message that compliance with their requests is required[]’”) (quoting

Hawkins v. United States, 663 A.2d 1221, 1226 n.20 (D.C. 1995)). 17

      17
           We are unpersuaded by the government’s argument that the officers’
                                                             (continued . . . )
                                          25



      The government and the trial court relied on the fact that the officers made

“requests” and did so in conversational tones, without orders, shouting, or threats.

These are factors to be considered but they do not necessarily counter a reasonable

person’s perception of the coercive nature of the interaction with the police. See

Guadalupe v. United States, 585 A.2d 1348, 1361 (D.C. 1991) (noting that an

“officer’s questioning d[oes] not have to assume an intensity marking a shift from

polite conversation to harsh words to create an intimidating atmosphere”; rather, the

same shift would happen when the officers’ conduct shows that they would “continue

to follow and ask additional questions”). The age-old adage that “actions speak

louder than words” rings true here: a police officer making a “request” of a civilian

may in some circumstances present a choice, but in this case the message came
________________________
( . . . continued)
questioning of appellant was similar to that in Brown, where we concluded that
Brown’s encounter with the police did not amount to a Fourth Amendment seizure.
983 A.2d at 1026. In Brown, two armed and uniformed police officers approached a
group of five or six men standing on the sidewalk. Id. at 1025. One officer spoke
with two of the men, while the other officer asked Brown a question (“Do you have
any guns, drugs, or narcotics on you?”) in a “normal tone” of voice “without making
any threatening gesture,” and repeated the question after receiving a non-responsive
answer. Id. In this case, appellant was alone in an alley, more officers were
involved, the officers’ questions were more numerous, and their requests more
intrusive, than in Brown. The officers here asked a second time to speak to appellant,
after he did not respond the first time. This would be equivalent to the repeated
question in Brown. But in addition, here the officers continued to ask appellant to pat
him down for illegal weapons even though appellant had already given a responsive
verbal reply (“no”) and lifted his jacket to show that he was not armed.
                                          26

through that appellant was not free to decline the request for a pat-down or terminate

the encounter. Words and actions can reasonably be perceived differently depending

on the surroundings, which provide important context.           As we have already

discussed, the physical location and time of the encounter (a secluded alley at night)

can have a bearing on its coerciveness, a person’s freedom to avoid the encounter can

be affected by the number of officers involved and their positioning, and a person’s

freedom to refuse to engage or answer can be diminished by the perceived level of

police suspicion, as shown by persistent questioning, or by reasonable apprehension

about triggering aggressive police actions if the person is in a neighborhood or

belongs to a group routinely targeted by police.



      We emphasize that we consider the factors we have identified “as a whole,

under the totality of the circumstances, rather than in isolation.” Jackson, 805 A.2d at

987. No single circumstance in this case was by itself sufficient, nor were all

necessary to amount to a seizure. Although we compare to other cases for guidance,

we decide each case on its own, considering all relevant facts. In this case, we

conclude that appellant was seized within the meaning of the Fourth Amendment by

the time he complied with the officers’ request to put his hands on the alley wall so
                                          27

that they could pat him down. 18      Because there was no reasonable, articulable

suspicion that he was engaged in criminal activity prior to that time, the seizure was

unlawful.19 Applying the exclusionary rule, we conclude that the drug evidence, as

well as the officers’ testimony about appellant’s flight and throwing motion, should

have been suppressed as the fruits of an illegal seizure.20 See (Albert) Jones, 154


      18
          Assuming that, as the trial court found, appellant agreed to the pat-down, it
would have been contemporaneous with and tainted by the illegal seizure, and “thus
insufficient to show consent.” (Albert) Jones, 154 A.3d at 598 n.20.
      19
          The government’s brief argues, in a footnote, that in a high-crime area, the
officers had justification to stop appellant at the moment they felt his arm “tense up”
when asked about the bulge in his sock. As we explain in the text, appellant had
already been seized by then, so even assuming that the argument has merit (an issue
which we do not decide), the justification would have come after appellant was
seized.

       At oral argument the government argued, for the first time, that even if
appellant had been seized, appellant’s running away ended the “attempted seizure,”
and therefore facts observed by the officers during and after the pat-down could be
taken into account in determining whether they had reasonable articulable suspicion,
citing Henson, 55 A.3d at 867-68. We need not consider this argument because
issues raised for the first time at oral argument are normally deemed waived. See
Ramos v. United States, 569 A.2d 158, 162 n.5 (D.C. 1990). In any event, our
conclusion that appellant was seized is not based on a physical seizure of his person,
the question at issue in Henson, but on his submission to a police pat-down in a
situation that, viewed in its totality, conveyed to a reasonable person that he was not
free to leave.
      20
           The government argued that because appellant abandoned the drugs by
tossing them as he tried to run away, he no longer had a reasonable expectation of
privacy and therefore lacked standing to raise a Fourth Amendment challenge. We
reject that argument because when he submitted to the pat-down appellant had the
drugs secreted on his person, and therefore had an expectation of privacy at the time
                                                                     (continued . . . )
28
A.3d at 598. Accordingly, we reverse appellant’s conviction and remand the case for

further proceedings consistent with this opinion.



                                       Reversed and remanded.




________________________
( . . . continued)
of the illegal seizure. The evidence must be excluded as the government has not
shown that there was an independent, intervening event that purged the taint of the
unlawful seizure. See Robinson, 76 A.3d at 342 n.27. Here, the undisputed evidence
is that appellant discarded the drugs he had been safeguarding in his sock within a
minute or two after he broke free from the unlawful seizure just as he was about to be
caught by the officers who were chasing him. See (Donald) Brown v. United States,
97 A.3d 92, 97 n.5 (D.C. 2014) (“In order to be effective, abandonment must be
voluntary. It is considered involuntary if it results from a violation of the Fourth
Amendment . . . . [P]roperty is considered to have been involuntarily abandoned if
the defendant discards it as a consequence of illegal police conduct.”) The
government has not argued that the exclusionary rule should not be applied in this
case because the officers’ conduct was not sufficiently deliberate or culpable to
warrant the sanction; nor would we see any basis, in the case of a suspicionless,
warrantless seizure, for an argument to depart from the general rule of exclusion of
the fruits of conduct that violates the Fourth Amendment. See Herring, 555 U.S. at
146 (noting that “the marginal or nonexistent benefits produced by suppressing
evidence obtained in objectively reasonable reliance on” warrants that are
subsequently invalidated or recalled “cannot justify the substantial costs of exclusion”
(quoting United States v. Leon, 468 U.S. 897, 922 (1984)).
                                           29




MCLEESE, Associate Judge, concurring in the judgment: I agree with the court that

(1) Mr. Dozier was seized by the time he complied with the officers’ request that he

put his hands against a wall so that he could be patted down, (2) that seizure was not

justified by articulable suspicion, (3) the evidence at issue should have been

suppressed, and (4) Mr. Dozier’s conviction should be reversed. I therefore concur in

the judgment. I do not join the opinion of the court, however, because that opinion

decides an important issue of Fourth Amendment law that is not properly before the

court.




         In determining when Mr. Dozier was seized, the court holds that it is relevant

that Mr. Dozier is African-American man who would have known that the location of

the encounter was patrolled by “hyper-vigilant police officers expecting to find

criminal activity.” Supra at 16, 18. For numerous reasons, however, the court errs in

its treatment of this issue.



         1.   Most fundamentally, the record does not support the court’s factual

premises. As the court notes, supra at 2 n.1, we may consider in our review “all

testimony from the suppression hearing and undisputed testimony from the trial.”

Patton v. United States, 633 A.2d 800, 818 n.11 (D.C. 1993); see Miles v. United
                                           30

States, 181 A.3d 633, 643 n.17 (D.C. 2018). As the court also notes, supra at 3, 16,

there was evidence that the 6200 block of Dix Street NE was a high-crime area given

special attention by the police. There was no evidence, however, that the manner of

that special attention was “hyper-vigilant” or would have led a reasonable person

familiar with that block to be unusually fearful of a police encounter in that block.



      Moreover, the evidence does not support the conclusion that Mr. Dozier would

have been familiar with the police’s special attention to that block. The court asserts

that “it is to be expected that a person in the area would be aware that police officers

in the area expect to find criminal activity there.” Supra at 16-17. To the contrary, it

does not seem to me reasonable to infer that Mr. Dozier would be familiar with police

enforcement activities in an area simply because he was walking in the area.



      Even if a factfinder could reasonably have drawn such an inference, however,

and thus could possibly have found as a matter of fact that Mr. Dozier was aware of

the police activities in the 6200 block of Dix Street, appellate judges are not

factfinders. See, e.g., Evans v. United States, 122 A.3d 876, 884 (D.C. 2015) (“[I]t is

not our function to decide issues of fact.”); V.C.B. v. United States, 37 A.3d 286, 291

(D.C. 2012) (“It is incumbent upon us, in this case as in any other, to eschew

appellate fact-finding and to avoid usurping the function of the trial court.”) (citation
                                           31

and internal quotation marks omitted). The court therefore acts outside its authority

in inferring such awareness on Mr. Dozier’s part.



      Finally, as far as I can tell, there was no evidence, either at the suppression

hearing or at trial, as to Mr. Dozier’s race. There do appear to be court-created forms

in the trial-court electronic case file referring to Mr. Dozier as “Black,” but I am

doubtful that this court can appropriately rely on those forms in the current context.



      2. Even if there were an adequate factual basis for the court’s analysis, many

other fundamental principles of appellate adjudication counsel against deciding in this

case whether a suspect’s race and past experiences with, or beliefs about, law

enforcement are relevant to whether a police encounter with the suspect was a

seizure. First, that issue was not raised in the trial court. See, e.g., In re D.A.J., 694
A.2d 860, 863-64 (D.C. 1997) (court ordinarily does not consider arguments,

including Fourth Amendment arguments, not raised in trial court). Second, the trial

court did not decide the issue. See, e.g., id. at 864 (“We have consistently declined to

rule on issues never addressed by the trial court.”). Third, the parties did not brief the

issue in this court. See, e.g., Nat’l Aeronautics & Space Admin. v. Nelson, 562 U.S.
134, 147 n.10 (2011) (“It is undesirable for us to decide a matter of this importance in

a case in which we do not have the benefit of briefing by the parties . . . .”). Fourth,
                                           32

deciding that issue is not necessary to resolve this case, because the police conduct at

issue was a seizure without regard to Mr. Dozier’s race and past experiences with, or

beliefs about, law enforcement. Local 144 Nursing Home Pension Fund v. Demisay,

508 U.S. 581, 592 n.5 (1993) (dicta that are “uninvited, unargued, and unnecessary to

the Court’s holdings” are inconsistent with doctrine of judicial restraint). Fifth, the

issue is constitutional in character, which triggers a heightened interest in avoiding an

unnecessary ruling. See, e.g., Gamble v. United States, 30 A.3d 161, 167 n.11 (D.C.

2011) (“The practice of avoiding constitutional issues if it is reasonably possible to

do so is predicated on a fundamental rule of judicial restraint, which is perhaps more

deeply rooted than any other doctrine of constitutional adjudication.”) (internal

quotation marks omitted). Sixth, as I will explain, the issue is important and the

court’s resolution of the issue is certainly not free from doubt. See, e.g., United

States v. Adams, 740 F.3d 40, 43 (1st Cir. 2014) (“This prudential approach makes

eminently good sense: . . . discretion is often the better part of valor, and courts

should not rush to decide unsettled legal issues that can easily be avoided.”) (brackets

and internal quotation marks omitted).



      3. For the foregoing reasons, the court should not be deciding in this case

whether a suspect’s race and past experiences with, or beliefs about, law enforcement

are relevant to whether a police encounter with the suspect was a seizure. If the court
                                             33

is going to decide the question, however, the court should explain its reasoning and

address relevant legal authority on the topic. The court does not do that, however,

instead simply assuming that it is appropriate to consider a suspect’s race and past

experiences with, or beliefs about, law enforcement in the seizure analysis. Supra at

16-22. I do not view that as at all clear.



      As the court notes, supra at 9, whether there was a sufficient display of

authority to constitute a seizure turns on whether “the police conduct would have

communicated to a reasonable person that the person was not free to decline the

officers’ requests or otherwise terminate the encounter.” Florida v. Bostick, 501 U.S.
429, 439 (1991). Both the Supreme Court and this court have indicated that this is a

totality-of-the circumstances test. E.g., id. at 437; Hooks v. United States, 208 A.3d
741, 746 (D.C. 2019). Both courts have also indicated, however, that the test is an

objective one. E.g., United States v. Drayton, 536 U.S. 194, 202 (2002); Jackson v.

United States, 805 A.2d 979, 987 (D.C. 2002).



      In explaining the advantages of the objective reasonable-person test, the

Supreme Court has explained that that test



             calls for consistent application from one police encounter to
             the next, regardless of the particular individual’s response
                                          34

            to the actions of the police. The test’s objective standard—
            looking to the reasonable [person’s] interpretation of the
            conduct in question—allows the police to determine in
            advance whether the conduct contemplated will implicate
            the Fourth Amendment. 3 W. LaFave, Search and Seizure
            § 9.2(h), pp. 407–408 (2d ed. 1987 and Supp. 1988). This
            “reasonable person” standard also ensures that the scope of
            Fourth Amendment protection does not vary with the state
            of mind of the particular individual being approached.


Michigan v. Chesternut, 486 U.S. 567, 574 (1988).



      Relying on this passage from Chesternut, this court has at a minimum cast

doubt on the idea that a suspect’s presence in a high-crime area should be taken into

account in determining whether the suspect was seized. Lawrence v. United States,

566 A.2d 57, 61-63 (D.C. 1989) (noting empirical research that, in high-crime areas,

people stop and answer police questions for reasons including fear of the police, but

indicating that, under Supreme Court case law, such observations “cannot affect the

result”). Relatedly, this court has held that a fourteen-year-old suspect’s age was not

relevant in determining whether police conduct amounted to a seizure. In re J.M.,

619 A.2d 497, 501 (D.C. 1992) (en banc).



      Other courts have reached similar conclusions. See, e.g., United States v.

Lozano, 916 F.3d 726, 730 (8th Cir. 2019) (seventeen-year-old suspect’s age not

properly treated as relevant to whether police conduct amounted to seizure); Monroe
                                          35

v. City of Charlottesville, Va., 579 F.3d 380, 386-87 (4th Cir. 2009) (trial court

correctly concluded that plaintiff’s past experiences with police and “the state of

relations between law enforcement and members of minority communities” were

irrelevant to whether plaintiff was seized) (brackets and internal quotation marks

omitted); United States v. Hill, 199 F.3d 1143, 1149 (10th Cir. 1999) (at least where

officer is unaware of past experiences at issue, suspect’s past negative experiences

with police are not relevant to whether suspect was seized); Commonwealth v. Hart,

695 N.E.2d 226, 228-29 (Mass. App. Ct. 1998) (trial court erred by finding seizure

based on data in publications that led trial court to conclude that “reasonable black

American[s] would not feel free to leave when stopped and questioned by police”)

(internal quotation marks omitted).



      I do not mean by the foregoing to express a definite view on the question

whether, and if so in what circumstances, a suspect’s race and past experiences with,

or beliefs about, law enforcement are relevant in deciding whether a police encounter

with the suspect was a seizure. There are countervailing arguments and authority. A

suspect’s past experiences with, and beliefs about, law enforcement doubtless would

have a substantial effect on the suspect’s reasonable beliefs about whether the suspect

is free to terminate an encounter with the police. Moreover, the past experiences and

beliefs of suspects doubtless vary significantly based on factors such as race,
                                             36

socioeconomic status, and the neighborhoods in which the suspects live and work.

Finally, the relevant legal authority on the question is not one-sided. See, e.g., United

States v. Washington, 490 F.3d 765, 773 (9th Cir. 2007) (in deciding whether police

conduct was seizure, court takes into account “publicized shootings by white Portland

police officers of African–Americans”); Hunt ex rel. DeSombre v. State, 69 A.3d 360,

366 (Del. 2013) (taking age of eight-year-old suspect into account in determining

whether suspect was seized); 4 Wayne R. LaFave, Search and Seizure § 9.4(a), at 572

(5th ed. 2012) (after extensive discussion of issue, predicting that Supreme Court

would hold that “th[e] ‘reasonable person’ test requires consideration of some known

unique characteristics of the suspect (e.g., . . . youth)”).



      4. It may be that there are reasonable responses to the concerns raised in this

concurrence. The opinion for the court does not address those concerns, however, so

we do not know what those reasonable responses might be. We therefore do not

know why the court believes that it is permissible to base its Fourth Amendment

holding on the unsupported inference that Mr. Dozier would have been expecting

“hyper-vigilant” police enforcement in the block where he was walking; why the

court believes that it is free to draw factual inferences on appeal, as though it were a

factfinder; and why the court believes that it is appropriate to resolve an important

and unsettled question of Fourth Amendment law that is unnecessary to the
                                           37

disposition of the case and was not raised in the trial court, decided by the trial court,

or briefed by the parties on appeal.



      On the merits, we do not know why the court believes that it is permissible to

consider Mr. Dozier’s purported beliefs about the nature of law-enforcement activity

in the area of the incident. Does the court believe that Mr. Dozier’s particular state of

mind may be considered in the seizure analysis, even if that state of mind was not

known by the officers? If so, how does the court square that approach with the

Supreme Court’s statement in Chesternut that “the scope of Fourth Amendment

protection does not vary with the state of mind of the particular individual being

approached”? 486 U.S. at 574. We do not know the answers to these questions,

because the court has not explained its thinking.



      5. For the foregoing reasons, I cannot join the court’s opinion. I respectfully

concur in the judgment.